      Case 8:20-cv-02031 Document 1 Filed 08/28/20 Page 1 of 8 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

BREWFAB, LLC,

        Plaintiff,

vs.                                                   CASE NO.: 8:20­cv­2031

3 DELTA, INC. and
GEORGE RUSSO, individually,

      Defendants.
_____________________________/

                                        COMPLAINT

        Plaintiff, BrewFab, LLC (hereinafter, “BrewFab”), by and through its undersigned

counsel, sues the Defendants, 3 Delta, Inc. (hereinafter, “3 Delta”) and George Russo

(hereinafter, “Russo”) and alleges as follows:

                         JURISDICTION, PARTIES, AND VENUE

        1.      This is an action for damages in excess of seventy-five thousand dollars

($75,000), excluding interest, attorney’s fees and costs.

        2.      BrewFab is a Florida Limited Liability Company with its principal place of

business located at 2300 31st Street North, St. Petersburg, FL 33713. The two members of

BrewFab, Rick Cureton and Kyle Cureton, are citizens of Florida.

        3.      3 Delta is a Nevada corporation with its principal place of business in Reno,

Nevada.

        4.      George Russo is an individual over eighteen (18) years of age and a citizen of

Livermore, California.



                                                 1
    Case 8:20-cv-02031 Document 1 Filed 08/28/20 Page 2 of 8 PageID 2




        5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between citizens of different states.

        6.      The Court has personal jurisdiction over 3 Delta and Russo pursuant to Fla.

Stat. § 48.193(1)(a) and because this lawsuit arises out of or relates to Defendants’ business

relationship with BrewFab, a Florida LLC and citizen; this lawsuit arises out of conduct and

events that occurred in Florida; and the exercise of personal jurisdiction over Defendants’ in

Florida does not violate the Due Process Clause of the United States Constitution.

        7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to the claim occurred in this district, and

because a substantial part of the property that is the subject of the action is situated in this

district.

                                 FACTUAL ALLEGATIONS

        8.      BrewFab is a full service brewery equipment provider and metal fabricator with

experience in stainless steel fabrication, manufacturing, and finishing. BrewFab offers a wide

range of custom stainless steel fabrication services.

        9.      3 Delta is engaged in the business of manufacturing, researching, developing

and creating various mechanical, chemical, food, medical and nutraceutical technologies and

products for licensing, sale, distribution and marketing under its own labels or under private

labels for others.

        10.     Russo is the President and/or a Director of 3 Delta.




                                                2
    Case 8:20-cv-02031 Document 1 Filed 08/28/20 Page 3 of 8 PageID 3




       11.       On or about July 2018, 3 Delta contacted BrewFab for the purpose of having

BrewFab custom manufacture equipment for the extraction of CBD Oil.

       12.       3 Delta and BrewFab entered into an oral agreement for BrewFab to custom

manufacture the requested equipment for 3 Delta.

       13.       Starting on December 3, 2019, BrewFab submitted the following invoices to 3

Delta for payment: (1) Invoice 714 for $68,600.17; (2) Invoice 725 for $76,501.16; (3) Invoice

732 for $18,123.55; (4) Invoice 736 for $19,007.55; (5) Invoice 737 for $28,081.56; (6) Invoice

742 for $33,039.50; (7) Invoice 746 for $56,734.03; (8) Invoice 753 for $31,672.72; (9) Invoice

757 for $14,925.25; (10) Invoice 788 for $4,000; (11) Invoice 83 for $9,532.16; and (12)

Invoice 84 for $5,621.41. See Composite Exhibit A, attached hereto (collectively, the

“Invoices”).

       14.       BrewFab has completed the manufacture of all of the equipment requested by

3 Delta and has delivered the majority of the completed equipment to 3 Delta.

       15.       Despite ordering this custom equipment and accepting delivery of a significant

amount of the equipment, 3 Delta has not paid any of BrewFab’s invoices, including invoices

for interest and storage of the equipment manufactured for 3 Delta. Thus, the total invoice

amount of $365,839.06 remains unpaid and outstanding and continues to incur interest and

other charges.

       16.       On or about January 2020, BrewFab informed 3 Delta that it would not ship any

additional equipment to 3 Delta until outstanding invoices were paid.

       17.       On January 30, 2020, Russo guaranteed payment of the invoices, both past and

future. See Exhibit B, attached hereto. Michael Zumpano, 3 Delta’s Treasurer and/or a



                                               3
    Case 8:20-cv-02031 Document 1 Filed 08/28/20 Page 4 of 8 PageID 4




Director, and Michael Turcott, a 3 Delta Director, were copied on the guarantee

communication and, upon information and belief, were aware of this guarantee made by Russo

to BrewFab. Id.

        18.     BrewFab would not have shipped any additional equity to BrewFab if Russo

did not fully guaranty 3 Delta’s obligation to BrewFab.

        19.     Following receipt of the guarantee from Russo, BrewFab shipped the majority

of the remaining equipment it was holding to 3 Delta.

        20.     Despite shipping this additional equipment, both 3 Delta and Brewer failed to

satisfy their obligations and pay the amounts due and owing under the Invoices.

        21.     BrewFab has fulfilled its obligations and fully performed pursuant to the

agreement between the parties and is entitled to receive liquidated damages of $365,839.06.

BrewFab has repeatedly demanded payment of the outstanding invoices but, to date,

Defendants have failed to remit payment.

        22.     All conditions precedent to this action have occurred or been waived.

                                        COUNT I
                              BREACH OF CONTRACT – 3 DELTA

        23.     BrewFab incorporates by reference paragraphs 1 through 22 above as if fully

set forth herein.

        24.     BrewFab and 3 Delta entered into a valid and enforceable contract for the

manufacture of certain custom equipment in exchange for the payment of money.

        25.     BrewFab fully performed under the contract by providing the agreed upon

services.




                                               4
    Case 8:20-cv-02031 Document 1 Filed 08/28/20 Page 5 of 8 PageID 5




        26.     3 Delta has materially breached the contracts by refusing to timely remit

payment to BrewFab for the Invoices.

        27.     BrewFab has suffered damages as a direct result of 3 Delta’s breach of contract.

        WHEREFORE, Plaintiff BrewFab, LLC demands judgment against Defendant 3 Delta,

Inc. for damages, interest, costs, and such other relief as the Court deems just and proper.

                                        COUNT II
                                BREACH OF GUARANTY – RUSSO

         28.    BrewFab incorporates by reference paragraphs 1 through 22 above as if fully

set forth herein.

        29.     On January 30, 2020, Russo personally promised to pay BrewFab in full all

outstanding Invoices and all agreed upon work done for 3 Delta in the future. See Ex. B.

        30.     Russo is therefore jointly and severally liable for all of the obligations of 3 Delta

pursuant to the Invoices.

        31.     BrewFab fully performed under the contract by providing the agreed upon

services to 3 Delta.

        32.     3 Delta has materially breached the contracts by refusing to timely remit

payment to BrewFab for the Invoices.

        33.     As a result of 3 Delta’s material breach, Russo is obligated to pay BrewFab the

amounts due and owing under the Invoices pursuant to his guaranty.

        34.     Russo has materially breached his guaranty by refusing to timely remit payment

to BrewFab for the Invoices.

        35.     BrewFab has suffered damages as a direct result of Russo’s breach of his

guaranty.


                                                 5
    Case 8:20-cv-02031 Document 1 Filed 08/28/20 Page 6 of 8 PageID 6




        WHEREFORE, Plaintiff BrewFab, LLC demands judgment against Defendant George

Russo for damages, interest, costs, and such other relief as the Court deems just and proper.

                                      COUNT III
                                ACCOUNTS STATED – 3 DELTA

        36.     BrewFab incorporates by reference paragraphs 1 through 22 above as if fully

set forth herein.

        37.     BrewFab and 3 Delta had transactions between them and BrewFab periodically

billed 3 Delta for these transactions in the regular course of business.

        38.     3 Delta, being indebted to BrewFab upon accounts stated between them,

promised to pay BrewFab upon demand.

        39.     3 Delta did not dispute the accounts stated by BrewFab.

        40.     3 Delta has failed to pay the balance due and owing to BrewFab, thereby

resulting in damages to BrewFab.

        WHEREFORE, Plaintiff BrewFab, LLC demands judgment against Defendant 3 Delta,

Inc. for damages, interest, costs, and such other relief as the Court deems just and proper.

                                       COUNT IV
                    ALTERNATIVE CLAIM FOR UNJUST ENRICHMENT – 3 DELTA

        41.     BrewFab incorporates by reference paragraphs 1 through 22 above as if fully

set forth herein.

        42.     By performing the custom manufacturing services requested by 3 Delta,

BrewFab conferred a benefit on 3 Delta.

        43.     3 Delta has knowledge of the benefit conferred on it by BrewFab.




                                                6
    Case 8:20-cv-02031 Document 1 Filed 08/28/20 Page 7 of 8 PageID 7




        44.     3 Delta has knowingly and voluntarily accepted and retained the benefit

conferred on it by BrewFab.

        45.     3 Delta has failed to pay the reasonable or fair value for the benefit conferred

by BrewFab.

        46.     The circumstances are such that it would be inequitable for 3 Delta to retain

such benefit without paying its fair value.

        WHEREFORE, Plaintiff BrewFab, LLC demands judgment against Defendant 3 Delta,

Inc. for damages, interest, costs, and such other relief as the Court deems just and proper.

                                       COUNT V
                    ALTERNATIVE CLAIM FOR QUANTUM MERUIT – 3 DELTA

        47.     BrewFab incorporates by reference paragraphs 1 through 22 above as if fully

set forth herein.

        48.     By performing the custom manufacturing services requested by 3 Delta,

BrewFab conferred a benefit on 3 Delta.

        49.     3 Delta has knowledge of the benefit conferred on it by BrewFab.

        50.     3 Delta has knowingly and voluntarily accepted and retained the benefit

conferred on it by BrewFab.

        51.     3 Delta understood that BrewFab expected to be paid for its services.

        52.     3 Delta has failed to pay a reasonable or fair value for the benefit conferred by

BrewFab.

        53.     The circumstances are such that it would be inequitable for 3 Delta to retain

such benefit without paying fair value for it.




                                                 7
         Case 8:20-cv-02031 Document 1 Filed 08/28/20 Page 8 of 8 PageID 8




             WHEREFORE, Plaintiff BrewFab, LLC demands judgment against Defendant 3 Delta,

    Inc. for damages, interest, costs, and such other relief as the Court deems just and proper.

                                                  /s/ Rocco Cafaro
                                                  Rocco Cafaro
                                                  Florida Bar No. 0507121
                                                  Rocco.Cafaro@hwhlaw.com
                                                  Tracy.Coale@hwhlaw.com
                                                  Nicole D.D. Walsh
                                                  Florida Bar No. 0111961
                                                  Nicole.Walsh@hwhlaw.com
                                                  Anna.Mukhova@hwhlaw.com
                                                  HILL, WARD & HENDERSON, P.A.
                                                  101 East Kennedy Boulevard, Suite 3700
                                                  Tampa, Florida 33602
                                                  Telephone: (813) 221-3900
                                                  Facsimile: (813) 221-2900
                                                  Attorneys for Plaintiff




14370306v1                                         8
